UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2145



FELECIA LOCKETT,

                                               Plaintiff - Appellant,

          versus


PONY EXPRESS, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
124-AMD)


Submitted:   December 22, 1999              Decided:   January 7, 2000


Before MURNAGHAN, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felecia Lockett, Appellant Pro Se. Donald F. Burke, Stephen Barret
Stern, OBER, KALER, GRIMES & SHRIVER, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felicia Lockett appeals the district court’s order granting

summary judgment to Defendants on her three claims filed pursuant

to 42 U.S.C.A. § 2000e (West 1999).    We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, we affirm substantially on the reasoning of the district

court.*    See Lockett v. Pony Express, Inc., No. CA-99-124-AMD (D.

Md. Aug. 10, 1999).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
      We note Lockett failed to raise her retaliation claim in her
original or amended EEOC charge. Review in this court is therefore
barred. See Dennis v. City of Fairfax, 55 F.3d 151, 156 (4th Cir.
1995). We affirm the district court’s grant of summary judgment to
the Defendant upon this claim, although we do so because of
Lockett’s default.


                                  2